Citation Nr: 1617019	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder.
 
2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active duty service from January 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the RO in Togus, Maine.  The appeal was certified to the Board through the RO in Detroit, Michigan.

The Board remanded these issues in January 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for a cardiovascular disorder and entitlement to a TDIU.

As noted above, the Board remanded these matters in January 2015 for further development.  The January 2015 remand noted that per his April 2010 substantive appeal, the Veteran desired to testify at a hearing at his local RO before a Veterans Law Judge (VLJ).  

A letter that was sent by VA to the Veteran notifying him of his upcoming hearing scheduled had been returned as unable to deliver and unable to forward.  In September 2010, the RO was informed by the Veteran that he had moved from his address in Coloma, Michigan to a new address in Benton Harbor, Michigan.  The RO in August 2011 mailed another letter to notify the Veteran of his hearing but this again was mailed to his previous address in Coloma, Michigan.

As a result, in its January 2015 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to again schedule the Veteran for a hearing to be held at the RO.
Unfortunately, the Board notes that the Veteran has yet to be rescheduled for a new hearing and has yet to be notified of a new hearing per the January 2015 Board remand instructions.  

As a result, there has not been compliance with the Board's January 2015 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the Veteran was mailed the Board's January 2015 remand at his new Benton Harbor address.  However, returned mail was received for this correspondence in February 2015.  The returned mail reasons were listed as "return to sender, unable to forward."

The Board again attempted to mail the January 2015 remand at the Benton Harbor address but returned mail was again received for this correspondence in April 2015.  The returned mail reasons were listed as "return to sender, unable to forward."

However, as noted by the Veteran's representative in an April 2016 Informal Hearing Presentation, the Board mailed the Veteran correspondence in August 2015 which was not returned as undeliverable.

Notably, there is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  But this presumption is rebuttable, as an example when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the letter as undeliverable) and if there is another address on file at which the appellant perhaps could be located.

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2015).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Based on the procedural aspects discussed above and per the instructions of the January 2015 Board remand, the Veteran should be rescheduled for a hearing. Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2015).  Documentation of the letter to the Veteran notifying him of the hearing, and documentation as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken. 

Thus, the issues of entitlement to service connection for a cardiovascular disorder and entitlement to a TDIU are once again being remanded to ensure compliance with the January 2015 remand directives in order to notify the Veteran at his most recent address of his scheduled hearing.

Accordingly, the case is REMANDED for the following action:

The RO should place the Veteran's name on the docket for a hearing at the RO before a VLJ.  The Veteran should be notified at the most recent address on file or other correct address of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).

Documentation of the letter to the Veteran notifying him of 
the hearing, and documentation as to whether the Veteran 
failed to report, if applicable, should be included in the claims 
file along with the dates of when each action was taken. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




